
	

113 HR 2053 IH: To amend title XVIII of the Social Security Act to apply budget neutrality on a State-specific basis in the calculation of the Medicare hospital wage index floor for non-rural areas.
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2053
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2013
			Mr. Brady of Texas
			 (for himself, Mr. Reed,
			 Mr. Tiberi,
			 Mr. Roskam,
			 Mr. Buchanan,
			 Mr. Schock,
			 Mr. Kelly of Pennsylvania,
			 Mr. Renacci, and
			 Mr. Griffith of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to apply
		  budget neutrality on a State-specific basis in the calculation of the Medicare
		  hospital wage index floor for non-rural areas.
	
	
		1.Applying budget neutrality on
			 a State-specific basis in the calculation of the Medicare hospital wage index
			 floor for non-rural areas
			(a)In
			 generalSection 1886(d)(3)(E)
			 of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)) is amended by adding at
			 the end the following new clause:
				
					(iv)Application of
				budget neutrality relating to floor on wage area index in non-rural
				areas
						(I)Application on a
				State-specific basis beginning in fiscal year 2014Subject
				to subclause (II), in the case of discharges occurring on or after October 1,
				2013, for purposes of applying section 4410(b) of the Balanced Budget Act of
				1997, the Secretary shall administer such section 4410(b) and paragraph (e) of
				section 412.64 of title 42, Code of Federal Regulations, as if paragraph
				(e)(4)(ii) of such section 412.64 had never applied and by using the
				methodology promulgated in the Federal Register on August 19, 2008 (73 Fed.
				Reg. 48570) (applied as if such methodology had been fully implemented for
				fiscal year 2011 using a 100 percent State-specific adjustment to the area wage
				index).
						(II)ConstructionNothing
				in subclause (I) shall be construed as preventing the Secretary, for discharges
				occurring on or after October 1, 2014, from modifying the regulations under
				such section 412.64 in carrying out the budget neutrality requirements of such
				section
				4410(b).
						.
			(b)Conforming
			 amendment terminating application of budget neutrality on a nationwide
			 basisSection 3141 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 1395ww note) is amended
			 by inserting and before October 1, 2013, after
			 2010,.
			
